Order unanimously affirmed. Memorandum: Although there were many procedural irregularities, we do not find that any substantial right of the infant was violated and the order should be affirmed. The Family Court Judge assumed to appoint a law guardian to represent both the infant and his parents. This he had no right to do but the law guardian called attention.to the invalidity of his assignment as to the parents and he actually represented only the infant. The law guardian admitted in open court that his client had violated his probation. The result at which the Family Court arrived was proper. (Appeal from order of Oneida *776Family Court revoking an order of probation and placing the child in custody of Commissioner of Public Welfare for not to'exceed 18 months.) Present* — - Williams, P. J., Goldman, Halpem, McClusky and Henry, JJ.